Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 1/21/22.
Claims 1-9 are pending in this application. 
Applicant's election with traverse of Group 1, claim 1, in the reply filed on 1/21/22 is acknowledged. The traversal is on the ground(s) for unity of invention over CN 107088385. This is not found persuasive because the claims of the various groups do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature due to the art found on applicant’s claims, as discussed within this Office Action. See the following compound (page 10410, second column, second paragraph) as disclosed in Yoshimura et al. (Langmuir, 2005, 21, 10409) which reads on applicant’s claim 1: 

    PNG
    media_image1.png
    182
    1176
    media_image1.png
    Greyscale

  The requirement is still deemed proper and is therefore made FINAL.  
Thus claims 2-9 are withdrawn from consideration being drawn to the non-elected invention.  
As a result, claim 1 is being examined in this Office Action.

	Priority
The applicant claims benefit as follows:

    PNG
    media_image2.png
    138
    457
    media_image2.png
    Greyscale


Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
The claim is indefinite because applicant claim 1 recites “Ri is saturated alkyl or cis-22 carbon-9-alkenyl or cis-24 carbon-15-alkenyl with 18 to 28 carbon atoms”. Because of applicant’s punctuation, the examiner interprets the requirement for “18 to 28 carbon atoms” as applying to only “cis-24 carbon-15-alkenyl”. Appropriate clarification is required. 

Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claim 1 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al. (Langmuir, 2005, 21, 10409).
The instant claims are drawn to a viscoelastic surfactant (VES) for a self-diverting acid with the following structure:

    PNG
    media_image3.png
    112
    572
    media_image3.png
    Greyscale

Yoshimura et al. exemplifies the following surfactant (R1=C15 saturated alkyl; n=2; R2=R3=hydrogen; X-=Cl-) (page 10410, Scheme 1, second column, second paragraph, step b):

    PNG
    media_image1.png
    182
    1176
    media_image1.png
    Greyscale

rature”, the examiner asserts that this is an intended use and the intended use is not accorded patentable weight and is not a patentable distinction, since the undisclosed use is inherent to the compound. In order to be limiting the intended use must create a structural difference between the claimed compound and the prior art compound. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Thus in reference to the claimed properties of the compounds, the examiner asserts that the properties are inherent to the compound. See In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) ("From the standpoint of patent law, a compound and all its properties are inseparable."). Something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board' s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant' s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. (MPEP § 2114)

Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
“Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference.”
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency' under 35 U.S.C. 102, on ‘prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” (MPEP 2112 V) (MPEP 2100-48). 
Additionally, the recitation for “viscoelastic surfactant (VES) for a self-diverting acid under high temperature” has not been given patentable weight because the recitation occurs in 
Therefore this claim is fully met.

	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
/CLINTON A BROOKS/Primary Examiner, Art Unit 1622